   Case 1:20-cv-00132-DHB-BKE Document 30 Filed 03/01/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA             Fi:_[IJ
                           AuGusTA DivisioN           u.s.    01sr;:;cT cOU'.iT
                                                             Aul u.... u ;:,... ···11
                                                                                 Ii-, o··,
                                                                                       ! 'J.


WILLIE MOORE AND MARTHA MOORE,         *
                                       *
        Plaintiffs,                    *
                                       *
        v.                             *        CV 120-132
                                       *
BRANDON CRAWFORD; COWBOY USA           *
EXPEDITED SERVICES, LLC;               *
EMPLOYERS MUTUAL CASUALTY              *
COMPANY; and JOHN DOES 1-10,           *
                                       *
        Defendants.                    *


                                  0 R D E R


        On February 23,   2021,     Plaintiffs filed a "Stipulation of

Dismissal" signed by all parties.             Upon due consideration,             the

Court finds that dismissal is appropriate under Federal Rule of

Civil Procedure 41 (a) (1) (A) (ii).       IT IS THEREFORE ORDERED that

Plaintiffs'     claims    against     Defendants    are   DISMISSED             WITH

PREJUDICE.     The Clerk is directed to CLOSE this case and TERMINATE

all motions and deadlines.     The parties shall bear
                                                   '  their own costs.
                                                             ��
        ORDER ENTERED at Augusta, Georgia, this /;;/" day of Februa�,

2021.




                                           UNITED
